          Case 18-15710-leb Doc 24 Entered 10/26/18 16:04:45                             Page 1 of 6
                      * * § 362 INFORMATION COVER SHEET * *

Robert Wayne Nokley aka Nokley Group LLC and Karen        18-15710-leb
Yvonne Nokley                                             Case No:                            MOTION #:
DEBTOR
The Bank of New York Mellon F/K/A The Bank of New         CHAPTER:       7
York as successor in interest to JP Morgan Chase Bank,
N.A. as Trustee for Nationstar Home Equity Loan Trust
2006-B
MOVANT

                      Certification of Attempt to Resolve the Matter Without Court Action:
Moving counsel hereby certifies that pursuant to the requirements of LR 4001(a)(2), an attempt has been made to
resolve the matter without court action, but Movant has been unable to do so.

Date : October 26, 2018                                    Signature:
                                                                                Attorney for Movant

PROPERTY INVOLVED IN THIS MOTION: 6391 Tempting Choice Avenue, Las Vegas, Nevada 89131
NOTICE SERVED ON: Debtor(s)           ; Debtor's counsel            ; Trustee                             ;
DATE OF SERVICE:

         MOVING PARTY=S CONTENTIONS:                                         DEBTOR=S CONTENTIONS:
The EXTENT and PRIORITY of LIENS:                              The EXTENT and PRIORITY of LIENS:
 st
1 : $905,244.77                                                  st
                                                               1 :$
 nd
2 :                                                             nd
                                                               2 :
 rd
3 :                                                             rd
                                                               3 :
 th
4 :                                                             th
                                                               4 :
Other:                                                         Other:
Total Encumbrances: $905,244.77                                Total Encumbrances: $

APPRAISAL or OPINION as to VALUE: $575,000.00                  APPRAISAL or OPINION as to VALUE:




         TERMS of MOVANT=S CONTRACT                                      DEBTOR=S OFFER of AADEQUATE
             with the DEBTOR(S)::                                          PROTECTION@ for MOVANT:
                                                               -
Amount of Note: $591,643.00
                                                               -
Interest Rate: 4.375%
                                                               -
Duration: 30 years
                                                               -
Payment per Month: $2,345.02
                                                               -
Date of Default: February 1, 2015
                                                               -
Amount in Arrears: $123,635.20
                                                               -
Date of Notice of Default:
                                                               SPECIAL CIRCUMSTANCES:
SPECIAL CIRCUMSTANCES:



SUBMITTED BY:


                                                               SUBMITTED BY:
                                                               SIGNATURE:
         Case 18-15710-leb          Doc 24       Entered 10/26/18 16:04:45               Page 2 of 6

1    RAYMOND JEREZA (SBN 11823)
     rjereza@aldridgepite.com
2    EDDIE R. JIMENEZ (SBN 10376)
     ejimenez@aldridgepite.com
3    ALDRIDGE PITE, LLP
     520 South 4th St., Suite 360
4    Las Vegas, Nevada 89101
     Telephone: (858) 750-7600
5    Facsimile: (619) 590-1385
6    Mailing Address:
     4375 Jutland Drive, Suite 200
7    P.O. Box 17933
     San Diego, California 92177-0933
8
     Attorney for Movant
9    The Bank of New York Mellon F/K/A The Bank of New York as successor in interest to JP
     Morgan Chase Bank, N.A. as Trustee for Nationstar Home Equity Loan Trust 2006-B
10

11                                  UNITED STATES BANKRUPTCY COURT
12                                              DISTRICT OF NEVADA
13       In re                                                      Bankruptcy Case No. 18-15710-leb
14       ROBERT WAYNE NOKLEY and KAREN                              Chapter 7
         YVONNE NOKLEY,
15                                                                  MOTION FOR RELIEF FROM THE
                         Debtors.                                   AUTOMATIC STAY
16
                                                                    Hearing:
17                                                                  Date: November 27, 2018
                                                                    Time: 1:30 P.M.
18

19
                 The Bank of New York Mellon F/K/A The Bank of New York as successor in interest to JP
20
     Morgan Chase Bank, N.A. as Trustee for Nationstar Home Equity Loan Trust 2006-B1 ("Movant")
21
     moves this court for an order terminating the automatic stay of 11 U.S.C. ' 362(a) as to the real
22
     property located at 6391 Tempting Choice Avenue, Las Vegas, Nevada 89131 (the “Property”). This
23
     motion is supported by the points and authorities cited herein and the record currently before the
24
     court.
25

26   1
      This Motion for Relief from Automatic Stay shall not constitute a waiver of the within party’s right to receive service
27   pursuant to Fed. R. Civ. P. 4, made applicable to this proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge
     Pite, LLP’s participation in this proceeding. Moreover, the within party does not authorize Aldridge Pite, LLP, either
28   expressly or impliedly through Aldridge Pite, LLP’s participation in this proceeding, to act as its agent for purposes of
     service under Fed. R. Bankr. P. 7004.

                                                     -2-                                             CASE NO. 18-15710-leb
                                   MOTION FOR RELIEF FROM AUTOMATIC STAY
         Case 18-15710-leb             Doc 24     Entered 10/26/18 16:04:45              Page 3 of 6

 1                             I.        FACTUAL AND PROCEDURAL SUMMARY

 2              On or about June 7, 2006, Robert Nokley and Karen Nokley (“Debtors”) executed a

 3 promissory note in the principal sum of $591,643.00 (the “Note”), which was made payable to

 4 Centex Home Equity Company, LLC. A copy of the Note is attached hereto as Exhibit 1 and

 5 incorporated herein by reference.

 6              The Note is secured by a deed of trust (the “Deed of Trust”) encumbering the Property.2 A

 7 copy of the Deed of Trust is attached hereto as Exhibit 2 and incorporated herein by reference.

 8              Movant currently holds possession of the Note, which is endorsed in blank. See Exhibit 1.

 9              The Deed of Trust was assigned to Movant. A copy of the Assignment of Deed of Trust is

10 attached hereto as Exhibit 3 and incorporated herein by reference.

11              On September 24, 2018, Debtors commenced this case by filing a voluntary petition under

12 Chapter 7 of the Bankruptcy Code.

13              A default exists under the Loan for failure to make payments due and owing under the Note

14 and Deed of Trust.

15              As of October 11, 2018, the arrearage owed under the Note and Deed of Trust is as follows:

16
                                                          PAYMENTS
17        Number of         Payment Amount                      Payment Dates                          Total
          Payments
18
             22                     $3,290.87              2/1/2015 to 11/1/2016                 $72,399.14
19           11                     $2,188.21              12/1/2016 to 10/1/2017                $24,070.31
             11                     $2,256.43              11/1/2017 to 9/1/2018                 $24,820.73
20           1                      $2,345.02                    10/1/2018                       $2,345.02
                                                                   Less Suspense:                   $0.00
21
                                           Total Payments as of October 11, 2018:                $123,635.20
22
                An additional payment will come due on November 1, 2018 and on the 1st day of each month
23
     thereafter until the Loan is paid in full.
24
                As of October 11, 2018, the total amount owed under the Note is approximately $905,244.77.
25
                In accordance with Local Rule 4001(a)(2), Movant sent a Meet and Confer letter to the
26
     parties of interest herein in an attempt to communicate in good faith regarding resolution of the
27

28   2
         The Note and Deed of Trust are collectively referred to herein as the “Loan.”

                                                        -3-                                     CASE NO. 18-15710-leb
                                      MOTION FOR RELIEF FROM AUTOMATIC STAY
      Case 18-15710-leb        Doc 24        Entered 10/26/18 16:04:45       Page 4 of 6

 1 instant motion. To date, Movant has been unable to resolve this matter and as a result, brings this

 2 motion. A copy of the Meet and Confer Letter is attached hereto as Exhibit 4 and incorporated

 3 herein by reference.

 4                                     II.      LEGAL ARGUMENT

 5 A.       MOVANT IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY
            PURSUANT TO 11 U.S.C. ' 362(d)(2).
 6
            Section 362(d)(2) provides, in pertinent part:
 7
                (d) On request of a party in interest and after notice and a hearing, the court shall
 8                  grant relief from the stay provided under subsection (a) of this section, such
                    as by terminating, annulling, modifying, or conditioning such stay-
 9
                        (2) with respect to a stay of an act against property under subsection (a)
10                          of this section, if –
11                          (A) the debtor does not have any equity in such property; and
12                          (B) such property is not necessary to an effective reorganization…
13 11 U.S.C. ' 362(d)(2). For purposes of Section 362(d)(2), “equity” is defined as the difference

14 between the value of the property and all encumbrances upon it. Stewart v. Gurley, 745 F.2d 1194

15 (9th Cir. 1984) (emphasis added). Section 362(d)(2) reflects Congressional intent to allow creditors

16 to immediately proceed against the property where the debtor has no equity and it is unnecessary to

17 the reorganization, even where the debtor can provide adequate protection under Section 362(d)(1).

18 In re San Clemente Estates, 5 B.R. 605, 610 (Bankr.S.D.Cal. 1980) (emphasis added). Since a

19 Chapter 7 case does not contemplate reorganization, the sole issue before the court when stay relief is

20 sought under Section 362(d)(2) is whether the debtor has equity in the property. See e.g., Nev. Nt’l

21 Bank v. Casbul of Nev., Inc., 22 B.R. 65, 66 (9th Cir. BAP 1982); Ramco Indus. v. Preuss (In re

22 Preuss), 15 B.R. 896 (9th Cir. BAP 1981).

23          Movant is informed and believes, based on a Broker's Price Opinion, that the fair market

24 value of the Property, as of October 2, 2018, is approximately $575,000.00. A copy of the Broker’s

25 Price Opinion is attached hereto as Exhibit 5 and incorporated herein by reference.

26          Taking into account all of the liens encumbering the Property and the reasonable costs

27 associated with the sale of the Property, Movant maintains that Debtors’ and/or the estate’s equity in

28 the Property is as follows:

                                                -4-                                    CASE NO. 18-15710-leb
                              MOTION FOR RELIEF FROM AUTOMATIC STAY
      Case 18-15710-leb        Doc 24     Entered 10/26/18 16:04:45         Page 5 of 6

 1
                     Fair Market Value:                                                  $575,000.00
 2                   Less:
                     Movant's 1st Trust Deed                                      -       905,244.77
 3                   Equity in the Property:                                           $(330,244.77)
 4          Since there is little to no equity in the Property for the benefit of the bankruptcy estate and
 5 this is a Chapter 7 proceeding with no reorganization in prospect, Movant is entitled to relief from

 6 the automatic stay pursuant to 11 U.S.C. ' 362(d)(2).

 7 B.       MOVANT IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY
            PURSUANT TO 11 U.S.C. ' 362(d)(1).
 8
            Section 362(d)(1) provides, in pertinent part:
 9
            (d) On request of a party in interest and after notice and a hearing, the court shall
10              grant relief from the stay provided under subsection (a) of this section, such as
                by terminating, annulling, modifying, or conditioning such stay-
11
                       (1) For cause, including the lack of adequate protection of an interest in
12                         property of such party in interest....
13 11 U.S.C. ' 362(d)(1) (emphasis added). A lack of adequate protection is one example of “cause” for

14 relief from stay. In re Ellis, 60 B.R. 432, 435 (9th Cir. BAP 1985). The lack of a sufficient equity

15 cushion and/or a debtor’s failure to tender periodic cash payments constitutes a lack of adequate

16 protection. See e.g., In re Mellor, 734 F.2d 1396 (9th Cir. 1984) (citation omitted).

17          As previously discussed, Debtors have failed to tender periodic cash payments due and owing
18 to Movant under the Note. Moreover, Movant’s interest in the Property is not protected by an

19 adequate equity cushion. Based upon the foregoing, Movant submits that Debtors are unable and/or

20 unwilling to provide adequate protection to Movant and, thus, Movant is entitled to relief from the

21 automatic stay pursuant to 11 U.S.C. ' 362(d)(1).

22                                        III.    CONCLUSION
23          For all of the reasons discussed herein, Movant is entitled to relief from the automatic stay of
24 11 U.S.C. ' 362(a). Pursuant to Local Bankruptcy Rule 9014(g), a proposed order is attached hereto

25 as Exhibit 6.

26          WHEREFORE, Movant respectfully prays for an Order of this court:
27          1.     Terminating the automatic stay of 11 U.S.C. 362(a) to allow Movant (and any
28 successors or assigns) to proceed under applicable non-bankruptcy law to enforce its remedies to

                                               -5-                                    CASE NO. 18-15710-leb
                             MOTION FOR RELIEF FROM AUTOMATIC STAY
     Case 18-15710-leb       Doc 24     Entered 10/26/18 16:04:45       Page 6 of 6

 1 foreclose upon and obtain possession of the Property;

 2          2.     Waiving the 14-day stay prescribed by Rule 4001(a)(3) of the Federal Rules of

 3 Bankruptcy Procedure;

 4          3.     Permitting Movant to offer and provide Debtors with information re: a potential

 5 Forbearance Agreement, short sale, deed in lieu, loan modification, Refinance Agreement, or other

 6 loan workout/loss mitigation agreement, and to enter into such agreement with Debtors without

 7 further order of the court;

 8          4.     That the requirements of Local Bankruptcy Rule 9021 be waived; and

 9          5.     Granting Movant such other and further relief as the court deems just and proper.

10                                                      Respectfully submitted,
11                                                      ALDRIDGE PITE, LLP
12

13 Dated: October 26, 2018
                                                        RAYMOND JEREZA
14                                                      Attorney for Movant THE BANK OF NEW
                                                        YORK MELLON F/K/A THE BANK OF
15                                                      NEW YORK AS SUCCESSOR IN
                                                        INTEREST TO JP MORGAN CHASE
16                                                      BANK, N.A. AS TRUSTEE FOR
                                                        NATIONSTAR HOME EQUITY LOAN
17                                                      TRUST 2006-B
18

19

20

21

22

23

24

25

26

27

28

                                              -6-                                 CASE NO. 18-15710-leb
                            MOTION FOR RELIEF FROM AUTOMATIC STAY
